               IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA          r J p' p;; o. g v
                             SAVANNAH DIVISION


 KAVON HEYWARD-JONES,


       Plaintiff,


 V.                                           CASE NO. CV419-092


 OFFICER REID, SHERIFF JOHN
 WILCHER, and CHATHAM COUNTY
 SHERIFF'S OFFICE,


       Defendants.




                                  ORDER


      Before   the   Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 8), to which no objections have been filed.

After careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result,

Plaintiff's claims for sexual harassment and failure to protect

are DISMISSED WITHOUT PREJUDICE. (Doc. 1 at 5-6.) Additionally,

Defendants Sheriff John Wilcher and the Chatham County Sheriff's

Office are DISMISSED. (Id.) The Clerk is DIRECTED to amend the

caption accordingly. However, Plaintiff's claim for excessive
force in violation of the Eighth Amendment against Officer Reid

(Doc. 1 at 5) is AUTHORIZED for service and the Clerk is DIRECTED
